Title: To George Washington from Nathanael Greene, 7 April 1782
From: Greene, Nathanael
To: Washington, George


                        

                            SirHead Quarters, near Dorchester, South Carolina April 7th 1782.
                        
                        Being informed by Major Burnet that the arrangement of the several Lines of the Southern States had not been
                            made agreable to my order on that head, I have enclosed a Copy of all that have come to my hand, or that I have been able
                            to procure. The distraction that has prevailed in these States, the great number of Officers belonging
                            to the several Lines in captivity, and the great extent of Country over which the rest were spread, together with the little
                            prospect of filling up the Lines, have been some of the difficulties which have retarded and perplexed the business. I
                            have been unwearied in my endeavors to get it done, but without full effect in any, and very defective in several.
                        General Sumner has done little else than attend this business ever since I have been to
                            the Southward, and yet he has not had the business fully accomplished. It has not been in my power to do
                            any thing with the Georgia Line. I have enclosed a List of the Officers of that Line; but it is not in
                            my power to make the arrangement—neither have I been able to do any thing with the South Carolina Line—that which was
                            made by General Moultrie and the two Pinckney’s I think the most perfect that can be had. But there are several
                            alterations to take place in that before it will be just even upon the principles on which it is made. I have the honor to
                            be with great respect your Excellency’s mo: humble servt
                        
                            Nath. Greene
                        
                    